Title: To George Washington from William Livingston, 17 April 1778
From: Livingston, William
To: Washington, George



Dear Sir
Princeton [N.J.] 17 April 1778

I inclose for your Excellency’s perusal the 475 No. of Townes Evening Post on Account of a publication in it in the Character of a Resolution of Congress of the 20 of february; which I suspect for a forgery. If it be it is calculated to do the most intensive Mischief, & Indeed if genuine it will I fear be unhappily attended with fatal Consequences—In the latter case however, we must bear the Tory re- of it with patience; & their comments upon it good policy will require us to Suffer to die away in Silence—But if be a forgery as from the oppressive Injustice of it, & its being under the Signature of both the President & Secretary (which I do not recollect of any other resolve) I take it to be it ought to be represented as Such as soon as possible—The fact I cannot determine, If your Excellency knows it to be an imposition (which I take it for granted you may depend upon it is if you have had no Intimations of Such an Act from Congress[)], the forgery ought to be exposed & the public disabused as soon as possible. I have the honour to be with the greatest Esteem & affection.
